ssss ... sssssssssssssss sssssss ss   :sss sss ssssssssssssssssssssssssisssssss
                                                                                                                                                                            VIVIAN LONG. CLERK   I




                                                         _ ~~ _/1$11 ~mPA!hfr . i~si
               sssssssssssssss~~!Mit~ _iff s:6£ . c ~J ~4~
                       __.to___& l!lu/.llfsPt1Li11M !J . LS oli(J.s t!J2_+ __ _                                                              7                                            0
               .. ss~1A~~ lnJt~;/!£1~,¥!~lls~s a:!V'fL_ooi       . . Jil{IJIIA                                                                                                                   I

                    ~~a~~IIW! ~ss;mfl mvn.r~uJ . llJIJ.ifs t1t14£ ~ih!u                                                                                                                          ii
               .                   +Mi~ ~faltMs                                                      6q '/i..i. ~lM                                  Vito/ tudzM1;1 ,<fh dla(J                   '
                                      l   ~ss111ssss adva~,

                                          ;);~!                                                            .
                         ~ , (jJJJj_M'l~~;J_Ijg&QlJs q
                        iiii~iiii . . jf}s5.5 . sS!!Jd 'ss 3£(X;]:,
                      sss _____ {Lhlluu_.)iilk,_ . 1 q{Q()_l _ sssssss sssssss s i i


                isi   iss ssss sssiisi ssssssssssssssiiisssssssssssssisii ssss sssss sssssssissssss siss

                                                                                                               sssssss ...   . sssisssssssssssss   ss sssss .. sss sssssssssssiiiisisss
!
I
r
I
II
!
i
 Ii
I!
I
l
I!    ~:t~
      'iiii
      C)
      (TI
      {:1:,
      !.0
      l.rt


I
l




I
      .t:=i
      0




I
!
i


I     =
I
I
      7
I,.
i     s
      sss
      _.

          ss
      s.....